Case 1:21-cv-00864-JEJ-EBC Document1 Filed 05/12/21 Page 1of8

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

fk Folle  zollologe

 

 

Full Name of Plaintiff Inmate Number
Civil No.
Vv. : (to be filled in by the Clerk’s Office)
ay :
| OC ia Ven Ge | VEO : Demand for Jury Trial
Name of Defendant 1 : (__) No Jury Trial Demand

St pC keane

Name of Defendant 2

Vo AAC er

t

Name of Defendant 3

c
‘os Masmnum
[ LF

Name of Defendant 4

Yo swiles
{

Name of Defendant 5

 

 

 

 

(Print the names of all defendants. If the names of all
defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this
section). 7

bs Cpe att (oot la

Dpteveer CE), 6S Bylo

Dp

ene 4 Vinge Do i

I NATURE OF COMPLA

wo the federal legal basis for your claim, if known.
Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)
Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388

(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
II.

Case 1:21-cv-00864-JEJ-EBC Document1 Filed 05/12/21 Page 2 of 8

ADDRESSES AND INFORMATION
A, PLAINTIFF

Fock Me
Name (Last, First, MI)

ae Of 0 7

 

Inmate Number

sAon roe Coober. eal

Place of Confinement

“2K0—) At aner oy CONE

 

Address

Staeiridsbourey, ; Monroe , “ea \ [B26

 

J
City, County, State, Zip Code

Oe an you are a prisoner or other confined person as follows:
Pretrial detainee
Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

sivedto  Chavlea
Name (Last, First)

Colfechen, ef Cicer

Current Job Title
E250 anor P Ave.
Current Work Address

Stoudseugs., Monroe, Ba FOSC6O

City, County, State, Zip Code

 

 

Page 2 of 6
Case 1:21-cv-00864-JEJ-EBC Document1 Filed 05/12/21 Page 3 of 8

Defendant 2:

Lhe Kean 2A€
Name (Last, First)
> Eb.
Current Job Title
49 EO Manor Ma VE
Current Work Address
Shesucish ee Pay Lloatoe __! CELIO)

City, County, State, Zip Code?

 

 

 

Defendant 3:

LAwe ra
Name (Last, First)

Pe fre.

Current Job Title
“LEAKE ALanor DeNn€@
Current Work Address

Senectsboue, ; /o n Fore. Ro \ [PRG C)
City, County, State, Zip Code

 

 

Defendant 4:
Aka VIC
Name (Last, First)”
noe reed shea CO 1 rear

Current Job Title \

U2KRe sanor DCAM
Current Work Address

Shee oishue,. flonase, Pa [EBSCO

City, County, State, Zip Code ~ ° °

 

 

 

 

Defendant 5: .
shit lee
Name (Last, First) .
corre chow cLE cof

Current Job Title .

A2> Alsnor 2c
Current Work Address om

ShoicdtbuyKy JAR |e ( Meat 3

 

 

City, County, State, Zip Cae

Page 3 of 6
Sch daar te
alla — come cha c€2 Cites
L26¢> ghamar DAN. OBO
Shemedsblar Oy Monre, FX SS
se 1:21-cv-00864- j -EBC. Document 1 Filed 05/12/21 ‘bese 4 of 8

me ee

 

Bite -

 

4IRp Afacat One

 

 

oe dhow ee, B Roa

 

Disables a

 

Eo ierse

 

426 dapat De

 

Seralshug, Monwe,  |886c0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00864-JEJ-EBC Document1 Filed 05/12/21 Page 5of8

ii. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.

[sea yet so 2VvVelS © AVboClideBac Fi22 lu\
in Etta PA AC ON tate cent SEZ = 6-2/
THUS DAY.

C)

 

 

B. On what date did the events giving rise to your claim(s) occur?
pin bo, 2oaZ72f
J
Cc.

What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

Yas yenieo has beer a2, * sau lb as. [n martes, ares ek Ve a7

“Hue “plane Silvedo tied 5 lemme le as Sore.

dal cork on, Goln no eos, | eed Lin

Plo boa fo corel tle” Sét.. he eset. So he Hick get

on +e Clone ang C2¢ Ca Zi Cleves - So ehrile en

lant C Lia ata ch chloe — | bat mn bes “Ss Cc y¥Cordtexal & m\
Ce SS

cak & lot < Salven seule? mx arm /neck 29

pooh me fd be BY toby Ve scl [eck wad (ra, ce fy

theca he pxtone Cy & «atl , Slanmeck ~e orn He

LO NESE. be enh ten Steet—! Pls AL Gio eeclregs
20d EreEing ne my on beach , bod hh WIle Sx

 

Zito hat 2 pepper pant Fury “pushing. aa oy be 204
ode: 2S, Le 22% Flex Soe Ce wm shoobn, Sit! Sgt
mou pe > Te ne oe Ta Fes gen le,
Ser He fe nee Mutixm, Daile , Meatyun, Shilec 2s oe

[ober _¢. retoorrs EN Lk. nas nese wos See HA

be ebeN Za fa laure se TEE MS boat > gure. Wane | c
feniecb onrearks a - i z. (s>4—
[A elec ean [obi ee ates 5B?! = Li .

\ eh ee 7 . aden

COUP. ol Cer / + ssl! at Sag S

Ho) <0 aint / (tla HE a Zi ros She $2 "8 ow

| fea nh

 

  

 

 

 

 

 

  

 
  
 
Case 1:21-cv-00864-JEJ-EBC Document1 Filed 05/12/21 Page 6of8

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pases if p At in 4
, —

need®-z 1 eet | ELGcte AGANSC {ceive FokeE Bey QUAN CS)!
f\ We Alene lawl, heein acleck oaker way ce
tee low at, <2 preWi 2 cletemeeé 2rd. Poko ted
Iba the Ais cers Cloes Fe vf te (Ue Anrerel
and ( GID. bes aise exe (ten) {68 ca k ee
PAA Of Lessa’ pun at —T. 7-7 wole “ee te

Ct. Amend mea — = tLe US: So When Sera
Use malice Jvsls Sal Sat} CSRS cancsh locutet ey
2S 6actlle Dd ane G2iGoy Seis bok Te Ingus ey

ang such ae bums USD a Dunit ant “E: S
( Aotes Cotes! Lrce Sate = WIS, AL oF RZ &
Fe CISIAS ON Gack 97, Sa, Cotas ne. Cores, ‘SG LAA D ESD
Meepeoc \ CC ALAN Co), Paste they newtes sel () { cme
ass Unmestizde woot ca a

clei ai | Sal ancl weetieate coh, cAe Cly@e az Lan
= Cy ogc Se <

a reece rye eco sy OM vie Glexl)
Vv. INJURY. ,

 

  

  
  

 

ee SpE,

 

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

HEADS | LOVeef Iikorce. , A Seon &\ (OwPLeTeesy Sth tHe 5 Sbiacble

 

oe

Sp
anck ecckiu Ye’ DeeaiSer j love Geg NN back  Slouide
ont Beck |" Berns permet 22 YS

VI. RELIEF se Ae» & cS USEE. Cort c& Settee Cho ads Youd CO
Jie gy, Crt, fe “wee OS GIS OE ate cte f «
State exactly what you aa stad? ent t for you. For example, you may be seeking money damages,

you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

(© ‘2s, 000 AgAASc Hoe FA€& otip bate «Et Cltitd &€ cS -eSt& Bee
Loxtwe ph Usteaes ain  supfekcBs “(A Con PSteoRaa te Foden DEHeSS

bbs de Chet pete ie | oo Runokea v PES 9S6 Fo Kee bor’,
Trehges Vo ASady DHCES aad (31S, (244 ez WES. Sean UES
CHES Wer eet a aE. (Gea 2) Fo 2S, pae \& COMPUTER EA

Page 5 of 6 _ ;
*2EoDd Ws ee Da MACES tee Nuss Den Pe.
eee. a ~ ARO CL. <P eka Pthscos "Se a a 53) CaN
CP £. O@\Ut & aeVict 26! Sp. PTS S Oe “a Poa coset

|

ae A Sule A> DEUCE ee “ AéetxsS LACON SCececiualke

  

 
Case 1:21-cv-00864-JEJ-EBC Document1 Filed 05/12/21 Page 7 of 8

VII SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit-is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

 

Signature of Plaintiff

S-22/

Date

Page 6 of 6
}

Case 1:21-cv-00864-JEJ-EBC Document 1 Filed 05/12/21 Page 8 of 8

 

 

Eni FuatK (eile 047)

LP

Sori

 

Pr 4360

: [5 tds)
: QF TICE
QALTED STATES
— PADDLE
_CEIVEDWIWLAM 5. NEALO
BE RANTON Lys

SCMMATON, DA

oe HIGH VALLE
40 MAY 2021 PM 3 Le

N FEDE
Now ts WASH \N

       

EY PA BEG.

oF “Ke CLERMG
DISTRICT COOK
HISTAICY OF PENNSYLVANIA |
BAL BLDG. MAS: Cou Kt House

@TON AVENUE

P.O. Bex WAS

L@Qo\ — UMS

   

HUGH gad fyg fog dedhagLF

jis

ii!

kUSA*X FOREVER

il

wae

th ee
